Citation Nr: 0411560	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  99-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sick sinus syndrome 
with supraventricular tachycardia and second degree heart 
block, status post pacemaker insertion.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinea of the 
bottom of the feet and dyshydrosis.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served in the Reserves with period of active duty 
from January 1987 to May 1987 and a period of  in the Persian 
Gulf from September 1990 to July 1991.  

This case initially came before the Board of Veterans' 
Appeals on appeal from an August 1999 rating action of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the veteran's heart disorder.

In March 2003 the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing held at the 
RO. 

By means of a Remand dated in July 2003, the Board requested 
additional RO development of the issue.  The case is now 
returned to the Board for further consideration.

The veteran is noted to have filed a Notice of Disagreement 
with the RO's October 1999 determination that no new and 
material evidence has been submitted to reopen a previously 
denied claim for service connection for hearing loss and 
tinea of the bottom of the feet and dyshydrosis.  No 
statement of the case has been furnished addressing these 
matters, so they are not yet before the Board.  These matters 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  

The Board notes that the veteran in his November 1999 
contentions appears to have raised a claim for entitlement to 
service connection for his heart condition and feet condition 
as secondary to an undiagnosed illness.  The veteran has also 
raised a claim for entitlement to service connection for 
tinea cruis (separate from the issue of Tinea of bottom of 
the feet) in September 1999.  These matters are referred to 
the RO for further consideration.  


FINDING OF FACT

The veteran's sick sinus syndrome with supraventricular 
tachycardia and second degree heart block, status post 
pacemaker insertion is not shown to be related to service or 
an incident of service origin.


CONCLUSION OF LAW

Sick sinus syndrome with supraventricular tachycardia and 
second degree heart block, status post pacemaker insertion 
was not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5106, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004)  held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The appellant was notified, by 
means of the discussion in an August 1999 rating, October 
1999 statement of the case (SOC), November 2002 supplemental 
statement of the case (SSOC) and January 2004 SSOC, of the 
applicable law and reasons for the denial of his claim.  In a 
letter dated in March 2001, the RO advised the appellant of 
the VCAA and of the responsibilities of the VA and the 
claimant are in developing the record.  

Specifically, the appellant was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to respond in a timely matter 
to the VA's requests for specific information and to provide 
a properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The RO notified the veteran in a December 2003 
letter that the case was being assigned to a Tiger Remand 
Team for further development after the case was remanded for 
further development by the Board in July 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO obtained service 
medical records, post service VA records, VA examination and 
private medical records.  The veteran testified at a 
videoconference hearing before a Veterans Law Judge in March 
2003.  There is no indication that there are any outstanding 
medical records or other information that are relevant to 
this appeal.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 60 
days from the date of the letter.  The RO further advised the 
appellant that if no information and evidence had been 
received within that time, his claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F 3d 1369 (Fed. Cir. 2004).   (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant on September 2002 was not given prior to the 
first AOJ adjudications of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and a remand is not in order. See 38 U.S.C.A. § 5103A(b)(3) 
(West 2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

Service Connection

The veteran contends that he is entitled to service 
connection for a heart disorder that began as a result of his 
service.  He contends that it began while he was serving in 
the Persian Gulf. 

Service medical records are negative for objective findings 
of a heart abnormality.  A November 1986 Reserve enlistment 
examination revealed normal cardiovascular findings, with a 
blood pressure of 126/88 and sitting pulse of 60.  His March 
1991 redeployment examination upon his return from Saudi 
Arabia reflects that his blood pressure was 126/80 and his 
sitting pulse was 66.  No heart abnormality was found on 
examination.  However, the veteran is noted to have checked 
in "yes" to the accompanying report of medical history 
question asking whether he ever had palpitations or a 
pounding heart.  Otherwise he reported in this medical 
history that he was in perfect health and was taking no 
medications.  A separate March 1991 South West Asia 
Demobilization medical evaluation report was negative for any 
findings or complaints of a cardiovascular nature.  

A July 1992 Reserve examination revealed a blood pressure of 
132/80 and sitting pulse of 64, with no findings of heart 
problems.  The accompanying report of medical history reveals 
that the veteran checked "yes" for a history of heart 
trouble, but "no" for history of palpitation or pounding 
heart.  

A July 1994 Persian Gulf registry examination included 
borderline ECG findings of sinus bradycardia with sinus 
arrhythmia with minimal voltage criteria for LVH, which may 
be normal variant.  It was interpreted as within normal 
limits.  The general examination for Persian Gulf Registry 
revealed no complaints of chest pain, syncope or congestive 
heart failure symptoms.  Physical examination revealed a 
pulse of 58 and blood pressure of 138/78.  

The report of a February 1996 reserve medical record reflects 
that the veteran was seen at the emergency room for 
complaints of shortness of breath and rapid heart rate.  He 
was noted to have cough and congestion in his nose and edema 
in his throat.  The blood pressure reading was 138/98 and his 
pulse was 85.  The assessment was upper respiratory 
infection.  

Between May 1999 and June 1999, the veteran was hospitalized 
after a sudden onset of acute tachycardia while driving from 
work in May 1999.  He noted some chest pressure associated 
with it and described previous brief episodes of it in the 
past.  These were said to have been occurring for several 
years.  He denied the use of stimulants, decongestants, 
tobacco or caffeine.  During the course of his 
hospitalization, he was diagnosed with sick sinus syndrome 
and had a pacemaker implanted.  The June 1999 discharge 
report diagnosis was sick sinus syndrome with 
supraventricular tachycardia and second degree heart block.  

Private medical records reflect continued treatment for 
cardiac matters between 2000 and 2001, primarily involving 
the function of his pacemaker, which was repeatedly said to 
be functioning normally in notations between April 2000 and 
October 2001.  

VA treatment records reflect that the veteran was first seen 
at a VA facility for complaints of sick sinus syndrome in 
November 1999.  Thereafter he continued with follow up 
treatment with the VA pacemaker clinic through January 2004.  
The most recent assessment of January 2004 included EKG 
findings of sinus bradycardia and dual chamber pacemaker on 
AV sequential and atrial synchronized modes.  The pacemaker 
was said to be functioning normally.  

In March 2003 the veteran testified that he first began 
having problems with his heart after he left Saudi Arabia.  
He testified that he noticed that his heart would go from a 
normal beat of around 70 beats up to 115 to 130 beats.  He 
indicated that he would be able to slow it down by relaxing 
and taking deep breaths.  He testified that when he signed up 
for the Persian Gulf Registry he was seen by a doctor and was 
not found to have any problems with his heart at that time.  

The report of a January 2004 VA examination reflects that the 
veteran reported a history of having been diagnosed with a 
myocardial infarction and high blood pressure in 1999.  He 
gave a history of 3 heart attacks in 1999 with a pacemaker 
inserted that same year.  He remarked about the adverse 
effects of his heart condition on his employability.  His 
current complaints were of heart fluttering about twice a 
week, triggered by overexcitement.  He also reported dyspnea 
on exertion and fatigue all the time.  He denied any 
peripheral swelling or any history of paroxysmal nocturnal 
dyspnea.  

A physical examination was conducted, including diagnostic 
studies.  His pulse was 84, respirations 18.  Blood pressure 
was 134/100 standing, 140/90 sitting and 134/86 reclining.  
Lung examination was normal and heart rate was regular, 
without murmur, rub or gallop.  PMI was not displaced and 
precordium was not hyperactive.  A pacemaker was noted in the 
left upper chest.  The EKG revealed the artificial pacemaker 
to be capturing regularly and X-ray showed normal heart size.  
The diagnoses were of hypertension and status post pacemaker 
placement for sick sinus syndrome.  

The examiner reviewed the claims file and remarked that the 
veteran had no documented evidence of hypertension or 
arrhythmia in his service medical records.  The examiner also 
noted no documented evidence of myocardial infarction in 
1999.  The May 1999 record was noted to be for tachycardia of 
acute onset.  The veteran did report a subjective history of 
"brief episodes" in the past.  His Persian Gulf registry 
examination was noted to show normal cardiovascular findings 
and ECG within normal limits, despite the veteran's history 
of his heart racing with shortness of breath.  The examiner 
concluded that there was no evidence to link the veteran's 
episode of supraventricular tachycardia, second degree heart 
block, sick sinus syndrome and pacemaker insertion to his 
time in service, including his Persian Gulf service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and certain 
cardiovascular disorders manifest to a compensable degree 
within a year thereafter, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

In this case, the veteran is not shown by any medical 
evidence to have had any heart problems in service.  However 
there is the notation in the report of medical history from 
the March 1991 redeployment examination in which the veteran 
gave a history of palpations or pounding heart.  Other than 
this, no objective findings of heart problems were shown in 
service.  

There is also no objective evidence of a cardiovascular 
problem having been manifested to a degree of 10 percent 
disabling within one year of his discharge.  The July 1992 
Reserve examination revealed normal heart findings, although 
again the subjective history of heart problems was given by 
the veteran.  

Finally, the VA examination of January 2004, which included a 
claims file review, clinical examination with tests, and 
personal history from the veteran yielded the conclusion that 
the cardiac pathology diagnosed as hypertension and status 
post pacemaker placement for sick sinus syndrome, did not 
begin in service.  

Thus, the Board finds that the veteran's current heart 
pathology is not shown to have been acquired in service, or 
to be due to a presumptive cardiovascular disease as set 
forth in 38 C.F.R. § 3.309 having manifested within a year of 
discharge from the service.  Based on review of the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against service connection for sick sinus 
syndrome with supraventricular tachycardia and second degree 
heart block, status post pacemaker insertion.  Accordingly, 
the appeal must be denied.


ORDER

Service connection for sick sinus syndrome with 
supraventricular tachycardia and second degree heart block, 
status post pacemaker insertion is denied.


REMAND

The veteran is noted to have filed a notice of disagreement 
with the RO's October 1999 letter that advised the veteran 
that no new and material evidence had been submitted to 
reopen previously denied claims for service connection for 
hearing loss and tinea of the bottom of the feet and 
dyshydrosis.  The veteran filed this notice of disagreement 
in a November 1999 signed statement that specifically 
mentioned these disorders and his desire to appeal the RO's 
decision.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case, and the 
RO's failure to issue such is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, this case is remanded to the RO for the 
following:

The AMC should furnish a statement of the 
case addressing the issues of whether new 
and material evidence had been submitted 
to reopen previously denied claims for 
service connection for hearing loss and 
tinea of the bottom of the feet and 
dyshydrosis.   The AMC should also notify 
the appellant of the need to file a 
timely substantive appeal to the Board if 
he wants appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims remanded by the Board 
or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



